DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2020 has been entered.
 Claims 1-3, 7, 9 and 12-16 are currently pending.

Claim Rejections - 35 USC § 103
Claims 1-3, 7, 9, 12, 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jang et al. (US 7,071,258), hereafter Jang ‘258.
Regarding claims 1-3, 7, 9, 12, 13, 15 and 16, Jang ‘258 (Column 8, lines 9-26) teaches that adding 1 to 15 volume percent of nano-scaled graphene plates to a polymer matrix improves the strength of the polymer matrix. The graphene can be treated with a halogen to intercalate the particles (Column 5, lines 43-63). This would to some degree functionalize the graphene with the halogen. The particles can be exfoliated graphene that have a small number of graphene planes bonded together produced by mechanical attrition and it its preferable that the number of layers is less than 20 or preferably less than 5 layers (Column 3, lines 33-57). These particle thickness ranges fully encompass those claimed. While Jang ‘258 does not explicitly state that not all particles have a single thickness, given the method of exfoliating by mechanical attrition, it would have been obvious to one of ordinary skill in the art at the time of the invention that it would be more likely than not that not all of the particles would be identical. These graphene materials are intrinsically two-dimensional materials with an in-plane modulus significantly higher than the shear modulus between the layers. 

Claims 1-3, 7, 9 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US 2008/0279756).
Regarding claims 1, 3, 7, 9, 12 and 14-16, Zhamu (Abstract and Paragraph 45) teaches nano-scaled platelets of graphite that can be used as reinforcement filler for 
Regarding claim 2, while Zhamu does not teach the volume percentage of the graphene, given that the function of the filler is to reinforce the polymer nanocomposite, it would be a matter of routine experimentation to arrive at an amount of filler to add to achieve a desired degree of reinforcement.
Regarding claim 13, given that Zhamu teaches that the filler reinforces the polymer nanocomposite, it would improve the strength of the nanocomposite. 
Claims 1, 2, 7, 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (US 2011/0037033) in view of Jang et al. (US 2010/0000441), hereafter Jang ‘441.
Regarding claims 1, 2, 7, 9 and 14, Green teaches nanomaterials that can have a high percentage of trilayer graphene (Paragraph 62). Given, that the filler has a high percentage of 3 layer graphene, it would have been obvious to one of ordinary skill in the art at the time of the invention that the nanomaterial would be at least 50% but less than 100% by weight of the 3 layer graphene. Further claim 7 of Green teaches that there can be a subpopulation that has greater than 50% of trilayer graphene.  This range fully encompasses the claimed range. Three layer graphene is intrinsically a two-dimensional material with an in-plane modulus significantly higher than the shear modulus between the layers. The starting material is pristine graphite (Claim 7) and the method produces graphene without any covalent chemical modification (Paragraph 52). This would be pristine graphene. The material can be used in structures such as electronic devices (Paragraph 64).
Green does not detail how the graphene is incorporated into the electronic device. 
Jang ‘441 (Paragraphs 66-74) teaches examples with nanographene platelets with an average thickness of about 1 nm (~3 layer graphene, since each layer would have a thickness of ~0.34 nm or predominately 3 layer graphene, since to achieve an average thickness of about 1 nm with 1 to 3 layer graphene, it would require over 90% of three layer graphene) that can be included by dispersing in a polymer material at a volume percentage of at least 1%, preferably at least 3% and teaches printing to form 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Jang ‘441, as the method of incorporating the graphene of Green into an electronic device, since Jang show this as an effective method of forming such a device.

Response to Arguments
Applicant's arguments filed April 20, 2020 have been fully considered but they are not persuasive. 
Due to amendments to the claims, the rejections over Zhou et al. (A Mixed-Solvent Strategy for Efficient Exfoliation of Inorganic Graphene Analogues) in view of Coleman et al. (Two-Dimensional Nanosheets Produced by Liquid Exfoliation of Layered Materials) from the November 20, 2019 Office Action are withdrawn.
Applicants argue that the instant application show unexpected results for the claimed thickness range of the filler. Applicants cite to the Declaration filed April 20, 2020.
However, the Declaration presumed to be under 37 CFR 1.132 filed April 20, 2020 is insufficient to overcome the rejections from the November 20, 2019 Office Action.
Applicants and the Declaration argue that the predominant view in the field was that single-layer graphene was preferred, since it would have better mechanical properties. However, Chen et al. (Three-dimensional flexible and conductive graphene 
Applicants and the Declaration argue that various portions of the Specification show unexpected results for better mechanical properties for the clamed graphene thickness values. However, these sections are theoretical calculations using data from what appears to be measurements of single flakes of pristine graphene in SU-8 epoxy. However, the claim is directed to any polymeric matrix and other graphene types including functionalized graphene. Different functional groups on both the polymer and the graphene would modify the interaction of the filler and the matrix and change the mechanical properties of the composite. Thus, the data presented is not commensurate in scope with the claims.
Applicants and the Declaration argue that data for a single graphene flake can be used to show the properties of a plurality of flakes based on the teachings of Hull et al. (Stresses and strains in short-fiber composites). However, first it is noted that the teachings of Hull are directed to fibers, not flakes and thus, do not necessarily show that the same correlation would be present for a different filler morphology. While the Declaration (Page 7) argues that the information would also be applicable for flakes, it is noted that the cited discussion on Page 108, states “relatively insensitive to the details of fiber arrangement”, not just “insensitive” as characterized by the Declaration. This also appears to be a discussion of fiber position in a composite, not fiber morphology. Further, none of the models of Hull completely correlate with the experimental data. While they show a similar general trend, this would not be sufficient to prove criticality of a specific range of particle thickness values based on the theoretical calculations. 
I will depend upon value of the stress transfer efficiency factor, ki, but it serves as a useful design guide for graphene-based nanocomposites.” Thus, the instant application only teaches Figure 9 as an example of what theoretical calculations would look like, not a definitive showing that the number of layers of graphene shown is critical. 
Further, the claim is directed to any polymeric matrix and other graphene types including functionalized graphene. Different functional groups on both the polymer and the graphene would modify the interaction of the filler and the matrix and change the mechanical properties of the composite. Since it appears only a single polymer and type of graphene were tested, the data presented is not commensurate in scope with the claims. Further, the different types of graphene could have different stress transfer efficiency factors and thus, a plot of the data such as in Figure 9b could have a different form than that show in current Figure 9b for these different types of claimed, but not tested, graphene. 
Applicants argue that Jang et al. (US 7,071,258) does not recognize the criticality of the 3-6 layered material and that the instant Specification shows criticality for this range. Again, it is noted that Applicants have not provided data commensurate in scope with the claim to show unexpected results for this number of layers of material and thus, does not overcome the prima facie case of obviousness over the range of Jang.
Applicants argue that Zhamu et al. (US 2008/0279756) does not recognize the criticality of the 3-6 layered material and that the instant Specification shows criticality prima facie case of obviousness over the range of Zhamu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



March 13, 2021